Case 3:20-cv-00203-GMG Document 27 Filed 09/01/21 Page 1 of 5 PageID #: 191




                    IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                               MARTINSBURG

TONIA L. LEWIS,

              Petitioner,


v.                                               CIVIL ACTION NO.: 3:20-CV-203
                                                 (GROH)


WARDEN P. ADAMS,

              Respondent.


                  ORDER ADOPTING THE MAGISTRATE JUDGE’S
                      REPORT AND RECOMMENDATION

       Currently before the Court is a Report and Recommendation (“R&R”) entered by

United States Magistrate Judge Robert W. Trumble on May 13, 2021. ECF No. 22.

Pursuant to Rule 2 of the Local Rules of Prisoner Litigation Procedure, this action was

referred to Magistrate Judge Trumble for submission of an R&R. Therein, Magistrate

Judge Trumble recommends that this Court dismiss the Petitioner’s Petition with

prejudice. The Petitioner timely filed her objections to the R&R on June 1, 2021. ECF

No. 24. The Respondent filed a Response to the Petitioner’s objections on June 10,

2021. ECF No. 25. On June 28, 2021, the Petitioner filed a reply to the Response. ECF

No. 26. Accordingly, this matter is now ripe for adjudication.

                                   I. BACKGROUND

       On October 26, 2020, Tonia L. Lewis (“Petitioner”), filed a Petition listing one

ground for relief. ECF No. 1. Therein, the Petitioner asserts that the “Federal Bureau of

Prisons unlawfully revoked [her] good time credits (loss of 27 GTC).” Id. at 5. Upon
Case 3:20-cv-00203-GMG Document 27 Filed 09/01/21 Page 2 of 5 PageID #: 192




reviewing the record, the Court finds that the background and facts as explained in the

R&R accurately and succinctly describe the circumstances underlying the Petitioner’s

claims. Further, the Petitioner did not object to these portions of the R&R. For ease of

review, the Court incorporates those facts herein.

                                 II. LEGAL STANDARDS

       Pursuant to 28 U.S.C. § 636(b)(1)(c), this Court is required to make a de novo

review of those portions of the magistrate judge’s findings to which objection is made.

However, the Court is not required to review, under a de novo or any other standard, the

factual or legal conclusions of the magistrate judge as to those portions of the findings or

recommendation to which no objections are addressed. Thomas v. Arn, 474 U.S. 140,

150 (1985). Further, failure to file timely objections constitutes a waiver of de novo review

and the Petitioner’s right to appeal this Court’s Order. 28 U.S.C. § 636(b)(1); Snyder v.

Ridenour, 889 F.2d 1363, 1366 (4th Cir.1989); United States v. Schronce, 727 F.2d 91,

94 (4th Cir.1984). Pursuant to this Court’s local rules, “written objections shall identify

each portion of the magistrate judge’s recommended disposition that is being challenged

and shall specify the basis for each objection.” LR PL P 12(b). The local rules also

prohibit objections that “exceed ten (10) typewritten pages or twenty (20) handwritten

pages, including exhibits, unless accompanied by a motion for leave to exceed the page

limitation.” LR PL P 12(d).

       “When a party does make objections, but these objections are so general or

conclusory that they fail to direct the district court to any specific error by the magistrate

judge, de novo review is unnecessary.” Green v. Rubenstein, 644 F. Supp. 2d 723, 730

(S.D. W. Va. 2009) (citing Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982)). “When



                                              2
Case 3:20-cv-00203-GMG Document 27 Filed 09/01/21 Page 3 of 5 PageID #: 193




only a general objection is made to a portion of a magistrate judge’s report-

recommendation, the Court subjects that portion of the report-recommendation to only a

clear error review.”   Williams v. New York State Div. of Parole, No. 9:10-CV-1533

(GTS/DEP), 2012 WL 2873569, at *2 (N.D.N.Y. July 12, 2012). “Similarly, when an

objection merely reiterates the same arguments made by the objecting party in its original

papers submitted to the magistrate judge, the Court subjects that portion of the report-

recommendation challenged by those arguments to only a clear error review.” Taylor v.

Astrue, 32 F. Supp. 3d 253, 260-61 (N.D.N.Y. 2012).

       Courts have also held that when a party’s objection lacks adequate specificity, the

party waives that objection. See Mario v. P & C Food Markets, Inc., 313 F.3d 758, 766

(2d Cir. 2002) (finding that even though a party filed objections to the magistrate judge’s

R&R, they were not specific enough to preserve the claim for review). Bare statements

“devoid of any reference to specific findings or recommendations . . . and unsupported by

legal authority, [are] not sufficient.” Mario 313 F.3d at 766. Pursuant to the Federal Rules

of Civil Procedure and this Court’s Local Rules, “referring the court to previously filed

papers or arguments does not constitute an adequate objection.” Id.; See also Fed. R.

Civ. P. 72(b); LR PL P 12. Finally, the Fourth Circuit has long held, “[a]bsent objection,

we do not believe that any explanation need be given for adopting [an R&R].” Camby v.

Davis, 718 F.2d 198, 200 (4th Cir. 1983) (finding that without an objection, no explanation

whatsoever is required of the district court when adopting an R&R).

                                     III. DISCUSSION

       Upon review of all the filings in this matter, the Court finds that the Petitioner has

presented no new material facts or arguments in her objections to the magistrate judge’s



                                             3
Case 3:20-cv-00203-GMG Document 27 Filed 09/01/21 Page 4 of 5 PageID #: 194




R&R. Specifically, the Petitioner’s objections reiterate the main argument of this litigation:

Petitioner avers that the BOP was required to identify, locate and produce the witnesses

she alleges were present during the incident which resulted in her assault without injury

charge. The Respondent’s Motion to Dismiss and response to objections aptly note that

the law provides no such requirement. Petitioner relies upon Wolff v. McDonnell, 418 U.S.

539 (1974) for this premise, but the Court may no such holding in Wolff.

       Magistrate Judge Trumble addressed this in his R&R, and Petitioner simply

reiterates the same arguments already presented to the Magistrate Judge. Without new

citations or an argument that the Magistrate Judge misapplied the law cited, there is

nothing material for this Court to consider. To the extent the Petitioner argues Magistrate

Judge Trumble misapplied Wolff, her objection is OVERRULED. See, e.g., Shuck v.

Bledsoe, No. 7:05CV00167, 2005 WL 2675090 (W.D. Va. Oct. 20, 2005).

       Therefore, the Court finds that de novo review is not required because the

Petitioner’s objections offer no new legal arguments, and the Petitioner’s factual

presentation was properly considered by the Magistrate Judge in his R&R. See Taylor,

32 F. Supp. 3d 253, 260-61.

                                     IV. CONCLUSION

       Accordingly, finding that Magistrate Judge Trumble’s R&R carefully considers the

record and applies the appropriate legal analysis, it is the opinion of this Court that

Magistrate Judge Trumble=s Report and Recommendation [ECF No. 22] should be, and

is, hereby ORDERED ADOPTED for the reasons more fully stated therein. Thus, the

Respondent’s Motion to Dismiss, or in the alternative, for Summary Judgment [ECF No.




                                              4
Case 3:20-cv-00203-GMG Document 27 Filed 09/01/21 Page 5 of 5 PageID #: 195




13] is GRANTED and Petitioner’s Petition is DISMISSED WITH PREJUDICE. ECF No.

1. This case is ORDERED STRICKEN from the Court’s active docket.

      The Clerk of Court is further DIRECTED to transmit copies of this Order to all

counsel of record and the pro se Petitioner, by certified mail, at her last known address

as reflected upon the docket sheet.


      DATED: September 1, 2021




                                           5
